      Case 5:18-cv-00680-JKP-RBF Document 109 Filed 07/29/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


RUSSELL ZINTER ET AL.,                           §
                                                 §
                  Plaintiffs,                    §              5-18-CV-00680-JKP-RBF
                                                 §
vs.                                              §
                                                 §
CHIEF JOSEPH SALVAGGIO ET AL.,                   §
                                                 §
                  Defendants.                    §
                                                 §



                                            ORDER

       Before the Court is the Unopposed Motion to Withdraw As Counsel for Plaintiff Selena

Herrera filed by attorneys Brandon J. Grable and Austin M. Reyna of Grable Grimshaw Mora

PLLC. See Dkt. No. 105. Grable and Reyna move to withdraw as counsel for Herrera due to her

failure to respond to their multiple attempts to contact her. The District Court referred this case

for resolution of all nondispositive pretrial matters pursuant to Rules CV-72 and 1 of Appendix

C of the Local Rules of the United States District Court for the Western District of Texas. See

Dkt. No. 71. As discussed further below, this Order GRANTS the Motion to Withdraw and

ORDERS Herrera to SHOW CAUSE why her case shouldn’t be dismissed for failure to

prosecute or comply with a Court order.

       On July 27, 2021, the Court held a hearing on the Motion to Withdraw (as well as on the

parties’ Joint Motion to Modify the Scheduling Order). Prior to the hearing, the Court ordered

Herrera to appear in person for it. See Dkt. No. 107. That Order warned Herrera that “[s]hould

[she] fail to appear at the hearing, her claims may be subject to dismissal for failure to

prosecute or comply with a Court order.” Id. (citing Fed. R. Civ. P. 41(b)) (emphasis in

original). Herrera was notified of the hearing by written Order dated July 13, 2021. See Dkt. No.
                                                 1
      Case 5:18-cv-00680-JKP-RBF Document 109 Filed 07/29/21 Page 2 of 2



21. That Order appears on the docket, and a copy was mailed to Herrera by her attorneys. IT IS

THEREFORE ORDERED THAT:

       The Motion to Withdraw, Dkt. No. 105, is GRANTED. Herrera is advised that to the

extent she desires to proceed with this case, she will be proceeding pro se, unless and until an

attorney enters a notice of appearance on her behalf.

       Within twenty-one (21) days from the date of this Order Herrera shall SHOW CAUSE

to the District Court why this case shouldn’t be dismissed for failure to prosecute or comply with

a Court order. Should Herrera fail to show cause, the Court will treat such failure as

contumacious conduct. In light of the applicable statute of limitations, Herrera is specifically

advised that a dismissal of her case could effectively operate as a dismissal with prejudice. In

other words, dismissal of this case could bar Herrera from pursuing her claims against

Defendants in the future.

       If Herrera no longer desires to pursue some or all of her claims, she may seek to

voluntarily dismiss them pursuant to Federal Rule of Civil Procedure 41(a)(2).

       The Clerk of Court is DIRECTED to send a copy of this Order to Herrera via regular

mail and certified mail, return receipt requested at her last known address:

       Selena Herrera
       202 S. Hoy Street
       Buffalo, Oklahoma 73834

       IT IS SO ORDERED.

       SIGNED this 29th day of July, 2021.




                                              RICHARD B. FARRER
                                              UNITED STATES MAGISTRATE JUDGE


                                                 2
